PER CURIAM.
By a petition for a writ of habeas corpus, Elester S. Roberts seeks release from the State prison. He has claimed that he was convicted of a felony on the basis of a judicial confession obtained at a preliminary hearing at which he was deprived of the assistance of counsel. Sardinia v. State, Fla., 168 So.2d 674. We issued the writ. The return conceded the necessity for an evidentiary hearing to determine the fact as to when and under what circumstances the alleged confession was obtained. We appointed Honorable Neil C. McMullen a commissioner to hear the testimony and to report the same, together with his recommendations. This has now been accomplished.
The commissioner has found, with clear evidentiary support, that no judicial confession or admission was made by the petitioner or introduced against him at his trial. It was found that the petitioner was not denied any aspect of due process or right of counsel.
The report of the commissioner is approved. The petition is now found to be without merit and the writ is discharged.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.